Citation Nr: 9911277	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.

The Board of Veterans' Appeal (Board) previously granted 
service connection for residuals of a right knee injury, on 
the basis of aggravation, by decision issued in March 1996.  
Clinical data as to the nature and extent of the veteran's 
right knee disorder at the time of entry could not be 
ascertained in terms of the rating schedule by the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO).  See 38 C.F.R. § 4.22 (1998).  Accordingly, the RO 
assigned a 10 percent disability evaluation for residuals of 
a right knee injury in a March 1996 rating decision.

This current matter comes to the Board on appeal from a 
November 1997 rating decision of the Jackson VARO, which 
denied entitlement to an increased (compensable) rating for 
bilateral hearing loss and a rating in excess of 10 percent 
for residuals of a right knee injury.  The veteran filed a 
timely notice of disagreement (NOD), and was issued a 
statement of the case in January 1998.  The RO received his 
substantive appeal in March 1998.

In reviewing the record, it has been noted that the veteran 
has raised a claim of entitlement to service connection for 
tinnitus in his December 1997 NOD.  In this regard, the Board 
observes that the Jackson VARO previously denied service 
connection for tinnitus in a May 1996 rating decision.  The 
veteran was informed of this adverse determination, as well 
as of his procedural and appellate rights by VA letter dated 
June 3, 1996.  The veteran failed to initiate an appeal 
within the applicable one-year delimiting period, and the 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1105 (1998).  Accordingly, the 
veteran's present claim must be construed as that of 
entitlement to service connection for tinnitus, on a new and 
material basis.  However, insofar as this issue is not 
inextricably intertwined with the claims currently certified 
for appellate consideration, it is referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).
The veteran's claim for an increased rating for residuals of 
a right knee injury is the subject of the 'REMAND' section of 
this decision.


FINDINGS OF FACT

Auditory acuity, as shown by most recent VA examination, 
reflects Level I hearing in both ears.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.85, 4.87, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to an increased 
(compensable) disability rating for bilateral hearing loss is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible. Generally, a claim for an increased 
evaluation is considered to be well grounded.  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
ratings.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  VA also has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issue 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1 (1998), that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(1998) which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.10 (1998) states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition. 

By rating decision in October 1992, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating.  This noncompensable 
disability rating has been confirmed and continued to date.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  On the veteran's October 
1997 VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
55
65
LEFT
10
5
20
45
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The average puretone threshold for the right ear was 38 
decibels and 31 decibels for the left ear.  It was remarked 
that the veteran has moderate to moderately severe high 
frequency sensorineural hearing loss (HFSNHL) of the right 
ear, and mild to moderately severe HFSNHL of the left ear.

The RO has assigned a non-compensable disability evaluation 
for bilateral defective hearing loss disability under the 
provisions of Diagnostic Code 6100, Impairment of Auditory 
Acuity, of the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998).  After a careful review of the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
(compensable) rating for bilateral hearing loss.

Evaluations of defective hearing range from noncompensable to 
10 percent based on organic loss of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability for unilateral service-connected 
defective hearing, the rating schedule establishes 11 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 to 
6110 (1998).

In the veteran's case, the audiometric findings of the 
October 1997 VA audiological examination reflects Level I 
hearing in both ears.  Under the provisions of the rating 
schedule, a noncompensable rating has been appropriately 
assigned.

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
However, his allegations alone do not serve to establish 
entitlement to a higher disability evaluation for defective 
hearing since the disability ratings for defective hearing 
are derived from a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The regulatory criteria 
contained in the rating schedule are quite specific.  
Applying the criteria of 38 C.F.R. § 4.85 (1998), and using 
Tables VI and VII, only a noncompensable evaluation is 
warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  In the instant case, the veteran alleges that his 
bilateral hearing loss inhibits his work.  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the Board finds that the 
schedular evaluation for bilateral hearing loss in this case 
is not inadequate.  As fully detailed above, the medical 
evidence reflects that the veteran's bilateral hearing loss 
is noncompensably disabling; however, it does not appear that 
the veteran's bilateral hearing loss is an "exceptional or 
unusual" disability as to render impractical the application 
of the regular schedular standards.




ORDER

An increased (compensable) disability rating for bilateral 
hearing loss is denied.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(1998) (regarding functional loss due to pain) must be 
considered apart from and in addition to the appropriate 
Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204- 
206, 208 (1995).

Concerning the veteran's right knee disability, it is noted 
that the veteran was last afforded VA orthopedic examination 
in October 1997.  Nonetheless, his accredited representative 
has submitted a March 1998 VA outpatient record which suggest 
that his service-connected disability has increased in 
severity.  Clearly, additional development is required.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (where an 
appellant claims a condition is worse than when "originally 
rated," and the evidence available is "too old" for an 
adequate evaluation of the appellant's current condition, 
VA's duty to assist includes providing a new examination).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
residuals of a right knee injury, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested. 
All records obtained should be added to 
the claims folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the RO should schedule the 
veteran for a VA orthopedic examination 
in order to determine the current extent 
of his service-connected residuals of a 
right knee injury.  The veteran's claims 
folder must be made available to and 
independently reviewed by this examiner 
prior to examination of the veteran.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the veteran's 
service-connected right knee disorder, 
including complete ranges of motion 
studies.  In addition, the examiner must 
render objective clinical findings 
concerning the severity of the veteran's 
service-connected right knee disorder, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must then 
render an opinion concerning the effect 
of the veteran's service-connected right 
knee disorder on his ordinary activity 
and his ability to procure and maintain 
employment. The examination report should 
also reconcile the veteran's subjective 
complaints of right knee pain with the 
objective findings on examination. This 
examination report should also be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim for an increased 
rating for residuals of a right knee 
injury.  The Board reminds the RO that 
ratings for disabilities aggravated by 
service are determined by "deduct[ing] 
from the present degree of disability the 
degree, if ascertainable, of the 
disability existing at the time of 
entrance into active service, in terms of 
the rating schedule."  38 C.F.R. § 4.22 
(1998).  If the degree of disability at 
the time of entry is not ascertainable in 
terms of the schedule, "no deduction 
will be made."  Id.; see also Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  The 
Board also notes that the VA's Office of 
General Counsel has recently determined 
that where there is evidence of arthritis 
and instability of the knee, separate 
disability evaluations may be assigned 
under 38 C.F.R. Part 4, Diagnostic Codes 
5003 and 5257 (1998).  See VAOPGCPREC 23-
97 (O.G.C. Prec. Op. 23-97), 62 Fed. Reg. 
230 (1997).

5.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

